Citation Nr: 9910137	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96 - 23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969, including a tour of duty in the Republic of 
Vietnam. 

On April 8, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran, [redacted], appealed to the United States 
Court of Veterans Appeals (Court).  Pursuant to a joint 
motion to remand filed by the parties, the Court issued its 
order dated October 26, 1998, vacating the Board's April 8, 
1998 decision and remanding the case to the Board for another 
decision, taking into consideration matters raised in its 
order.


REMAND

In its order and associated documents, the Court held that 
the Board had improperly denied the appellant's claim for 
service connection for PTSD on the basis that the evidence 
did not provide verification that the veteran had served in 
combat while on active duty in Vietnam, and that his military 
occupational specialty, Heavy Vehicle Driver (64B), militated 
against such a conclusion.  The Court found that this basis 
for denial was not consistent with current law, citing its 
holding that "engagement in combat is not necessarily 
determined simply by reference to the existence or 
nonexistence of certain awards or MOSs," and that any 
"other supportive evidence [] that the veteran was engaged 
in combat with the enemy . . . ." is pertinent and must be 
considered.  Diziglio v. Brown,  9 Vet. App. 163, 166 (1996) 
(citing  West v. Brown,  7 Vet. App. 70, 76 (1994) (emphasis 
in original)). 

Further, the Court noted the Board's treatment of the opinion 
of the March 1997 VA examiner to the effect that the 
appellant's "description of his Vietnam experiences did not 
indicate that he was exposed to any serious war-related 
experiences or any unusual catastrophic events."  The Court 
found that the Board thus appeared to have based its decision 
on a determination that the veteran's claimed stressors were 
insufficient to establish a diagnosis of PTSD, a basis which 
was also inconsistent with current law (emphasis in 
original).  Citing its determination in  Cohen v. Brown,  10 
Vet. App. 128 (1997), the Court stated that the sufficiency 
of stressors to support a diagnosis of PTSD and the adequacy 
of symptomatology are medical determinations which the Board 
is not free to reject without relying on independent medical 
evidence.  Further, the Court's order noted that the  Cohen 
decision additionally held that that the new version of the 
regulation, which adopted the fourth edition of the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), changed the requirements for stressor sufficiency so 
that they "are no longer based on unusual experience and 
response but are individualized . . . ."Id.; see also  
38 C.F.R. §§ 4.125 and 4.130;  Suozzi v. Brown,  10 Vet. 
App. 307, 311 (1997).  

The Court has further held that:

The "reasons and bases" requirement and 
the statutory and regulatory provisions 
relating to PTSD claims adjudications 
require the [Board] to "make specific 
findings of fact as to whether or not the 
veteran was engaged in combat with the 
enemy and, if so, whether the claimed 
stressor is related to such combat."  
Further, the [Board] must provide an 
adequate statement of reasons or bases 
for such findings, including a clear 
analysis of the evidence it finds 
persuasive or unpersuasive with respect 
to that issue.  See  Gilbert v. 
Derwinski,  1 Vet. App. 49, 57 (1990);  
Diziglio v. Brown,  9 Vet. App. 163, 165 
(1996);  Zarycki v. Brown,  6 Vet. 
App. 91, 98 (1993).  

The Court found that despite the determination of the Board 
that the appellant's claim was well-grounded, it failed to 
obtain the appellant's service personnel and administrative 
records (201 file; DA-20, etc.) as required by the duty to 
assist pursuant to  38 U.S.C.A. § 5107(a) (West 1991).  The 
record further shows that the U.S. Army Reserve Personnel 
Center (ARPERCEN) informed the RO that they had no personnel 
records of the appellant at that facility, but recommended 
that the RO check with the National Archives Records 
Administration (NARA).  It does not appear from the record 
that the RO ever followed up on that recommendation.  

Additionally, contrary to the Board's conclusion that the 
veteran's stressor descriptions were insufficient to permit 
verification by the U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), the Court found that the 
information provided in the veteran's testimony at his 
December 1996 personal hearing at the RO, and his responses 
to the February 1996 PTSD Questionnaire, were sufficient to 
trigger the duty to assist under  38 C.F.R. § 3.304(f) 
(1998).  In order to determine whether the appellant is a 
combat veteran, the Board was instructed, on remand, to 
obtain the appellant's complete service personnel and 
administrative records and, if corroboration of stressors is 
found necessary, to request verification of stressors from 
USASCRUR.  Diziglio,  9 Vet. App. 165-166.  Thereafter, the 
Board was to reopen and readjudicate the veteran's claim for 
service connection for PTSD based upon the more favorable 
version of the regulation pursuant to  Karnas v.  Derwinski,  
1 Vet. App. 308, 313 (1991);  see also Cohen,  10 Vet. 
App. 141.  Further, such readjudication was to be conducted 
in full compliance with the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Further, while the case was in remand status, the appellant 
was to be permitted to submit additional evidence and 
argument in accord with  Quarles v. Derwinski,  3 Vet. 
App. 129, 141 (1992).  In addition, while the Board was free 
to seek any other evidence deemed necessary for an adequate 
record including the requirement that the VA rely only on 
independent medical evidence to reject evidence in the 
claimant's favor.  In any subsequent decision by the Board, 
it was required to set forth adequate reasons and bases for 
all findings and conclusions presented on the record.  See  
38 U.S.C.A. § 5104(d)(1) (West 1991).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Court or the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. 
App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports and additional evidence 
obtained prior to returning the case to the Board in order to 
ensure full and specific compliance with all instructions 
contained in the remands by this Board and the Court.  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
psychiatric disability since May 1996.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at the VAMC, Battle Creek; 
the VAMC, Allen Park; and the VA medical 
facility at Saginaw, Michigan, since May 
1996.

2.  The RO should specifically request 
the appellant's service personnel and 
administrative records, including his DA- 
20 and 201 file, from the National 
Archives Records Administration (NARA).  
If that effort is unavailing, the RO 
should then ask the National Personnel 
Records Center (NPRC) to make a further 
search for the appellant's service 
personnel and administrative records, 
including his DA-20 and 201 file.  The RO 
should then ask the U.S. Army Reserve 
Personnel Center (ARPERCEN) to make a 
further search for the appellant's 
service personnel and administrative 
records.  

3.  The RO should review the entire 
record in order to ascertain specific 
facts about any "stressor" to which the 
veteran has referred or any specifics 
about the "stressors" he now alleges 
that he "reexperiences."  Specifics 
include matters such as dates, places, 
units of assignment, and the names of 
other individuals who were killed or 
wounded and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a complete description of 
the veteran's "stressor" stories, 
including copies of any and all responses 
received to stressor development letters, 
in particular his completed February 1996 
PTSD Questionnaire; any and all 
information provided in the veteran's 
testimony at his December 1996 personal 
hearing at the RO pertaining to traumatic 
events while serving on active duty; 
histories provided by the veteran; and 
any other evidence which makes reference 
to any traumatic experiences while 
serving on active duty in the Republic of 
Vietnam, together with a copy of the 
veteran's DD Form 214, and his complete 
service personnel and administrative 
records, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  USASCRUR should 
further be asked to provide any unit 
histories, casualty reports, morning 
reports, or chronologies in its 
possession pertaining to casualties in 
Company A, 169th Brigade, 20th 
Engineering Company, during the period 
from 1968 through 1969.  If USASCRUR 
requests additional or clarifying 
information, all such information should 
be promptly obtained by the RO and 
provided, in compliance with the duty to 
assist.  

5.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The claims file and a complete 
copy of this portion of the Remand order 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.  The examinations are to be 
conducted in accordance with the 
diagnostic procedures outlined in the VA 
Physician's Guide for Disability 
Evaluation Examinations, and with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate psychiatric 
and psychological studies are to be 
performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  

In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
medical history contained in the claims 
folder, and that any diagnosis of PTSD 
was based on the verified record history 
provided by USASCRUR; the service 
medical, personnel and administrative 
records; and/or verified by the RO.  If 
the examiners, or either of them, relied 
upon a history which was not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA examinations do not affirmatively 
reflect that the examiners have reviewed 
the veteran's claims file, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



